DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose wherein the variable impedance circuit is configured to implement a first impedance level independent of an output load at frequencies below a first frequency threshold and to implement a second impedance level at frequencies above a second frequency threshold, the first impedance level larger than the second impedance level; and an output transistor having a control input coupled to the variable impedance circuit; wherein, at frequencies below the first frequency threshold, the variable impedance circuit is configured such that the first impedance level is independent of an amount of current through the output transistor; and wherein, at frequencies above the second frequency threshold, the variable impedance circuit is configured such that the second impedance level is inversely related to current through the output transistor.
 	Here, the closest prior art is either Ramos (10503188) or Kannan (US 20110012678).  With regard to the Ramos reference, the lowering of the frequency threshold makes the impedance load dependent.  This is the opposite of what is happening in the current invention.  With regard to the Kannan reference, Kannan also doesn’t disclose a first impedance level independent of an output load at frequencies below a first frequency threshold and the implementation of a second impedance level at frequencies above a second frequency threshold wherein… the variable impedance circuit is configured such that the second impedance level is inversely related to current through the output transistor.  
 	With respect to claim 10, the prior art of record fails to suggest or disclose implement a first impedance level at frequencies below a first frequency threshold and to implement a second impedance level at frequencies above a second frequency threshold, the first impedance level larger than the second impedance level; an output transistor having a control input coupled to the variable impedance circuit; and a load coupled to the output transistor and configured to receive current flowing through the output transistor; wherein, at frequencies below the first frequency threshold, the variable impedance circuit is configured such that the first impedance level is independent of an amount of current through the output transistor; and wherein, at frequencies above the second frequency threshold, the variable impedance circuit is configured such that the second impedance level is inversely related to an amount of current through the output transistor.
 	Here, the closest prior art is either Ramos (10503188) or Kannan (US 20110012678).  With regard to the Ramos reference, the lowering of the frequency threshold makes the impedance load dependent.  This is the opposite of what is happening in the current invention.  With regard to the Kannan reference, Kannan also doesn’t disclose at frequencies below the first frequency threshold, the variable impedance circuit is configured such that the first impedance level is independent of an amount of current through the output transistor wherein… the variable impedance circuit is configured such that the second impedance level is inversely related to current through the output transistor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849